Fuchsberg, J. (dissenting).
For the reasons stated in my opinion in Steele v Board of Educ. (40 NY2d 456, decided herewith), the order of the Appellate Division should be reversed, the petition sustained, and the matter remitted so that an order requiring the reformulation of seniority lists could be entered below.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Cooke concur; Judge Fuchsberg dissents and votes to reverse in a separate memorandum.
*986Order affirmed, without costs, in a memorandum.